DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on February 16, 2022.  These drawings are acceptable.
Reasons for Allowance
3.	Claims 1 and 4-13 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- three bridges (235), each bridge (235) oriented to secure an end of each of the three pairs of terminal leads (230) to a respective end winding (126), wherein each of the base terminal portions (see annotated fig. 5 below) is shaped such that each of the three bridges (235) is circumferentially oriented relative to a stator central axis (207) (see figs. 4 and 5 below) -- in the combination as claimed.
Claims 4-7 are allowed due to dependence on claim 1.


    PNG
    media_image1.png
    643
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    652
    media_image2.png
    Greyscale

Regarding claim 8 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- three bridges (235), each bridge (235) corresponding to one of the three pairs of terminal leads (230) to further connect respective first and second connection ends, wherein each of the terminal leads (230) of the three pairs of terminal leads further includes at least two bend portions (232), and the bend portions (232) are shaped such that bridges (235) connecting the first and second connection ends are circumferentially oriented relative to a stator central axis (207) (see figs. 4 and 5 above) -- in the combination as claimed.
Claims 9-13 are allowed due to dependence on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ALEXANDER A SINGH/Examiner, Art Unit 2834       

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834